



Exhibit 10.9


HESKA CORPORATION
2003 EQUITY INCENTIVE PLAN
RESTRICTED STOCK GRANT AGREEMENT


(Management Incentive Plan Award)


THIS AGREEMENT is made as of the _________ day of ____________, 20__ (the “Grant
Date”) by and between Heska Corporation (the “Company”) and ___________ (the
“Executive”), in connection with the Executive’s election to receive a portion
of Executive’s award under the ____ Management Incentive Plan in the form of
Restricted Stock.
In consideration of the mutual covenants and representations herein set forth,
the Company and Executive agree as follows:
SECTION 1.    GRANT OF STOCK.


1.1    Precedence of Plan. This Agreement is subject to and shall be construed
in accordance with the terms and conditions of the Heska Corporation 2003 Equity
Incentive Plan (the “Plan”), as now or hereinafter in effect. Any capitalized
terms that are used in this Agreement without being defined and that are defined
in the Plan shall have the meaning specified in the Plan.


1.2    Grant of Stock. The Company hereby grants to Executive an aggregate of
___________ shares of Restricted Stock (the “Shares”), subject to vesting as
provided in Section 2.


SECTION 2.    UNVESTED SHARES SUBJECT TO FORFEITURE.


2.1    Shares Subject to Forfeiture.


a.    The Shares are subject to vesting requirements as established in
connection with the Management Incentive Plan, including the terms and
conditions for awards made under the _____ Management Incentive Plan (the
“MIP”). As described in more detail in the MIP, up to 100% of the Shares will
vest at the later of the time payments are made under the MIP (the “Payout
Time”) or one (1) year from the Grant Date, and will vest as determined by
dividing ___% of the Executive’s MIP Payout (as defined in the MIP) by $_____,
and rounding to the nearest whole Share. Executive will forfeit all Shares that
do not vest at that time.


b.    In the event that the Executive is an active employee through December 31,
____ and at least one (1) year from the Grant Date and Executive’s employment
with the Company is terminated because of either (i) Executive's death or (ii)
Executive’s Disability, up to 100% of the Shares will vest at the Payout Time as
determined by dividing ___% of the Executive’s MIP Payout (as defined in the
MIP) by $_____, and rounding to the nearest whole Share. Executive will forfeit
all Shares that do not vest at that time.


c.    Except in the cases of (i) either a Change in Control of the Company, the
effect of which is governed by the MIP, or (ii) the circumstances described in
subsection b. above, which is governed by subsection b. above, in the event that
Executive’s employment with






--------------------------------------------------------------------------------






the Company is terminated prior to vesting, Executive will forfeit all right to
the Shares. For the avoidance of doubt, in the event Executive’s employment is
terminated due to Executive’s death on or before December 31, ____, Executive
will forfeit all right to the Shares but this forfeiture is not intended to
dimish any MIP Payout to which Executive’s designated beneficiary is entitled,
as governed by the MIP.


2.2    Restriction on Transfer. Until the Shares are vested, the Shares may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated.


SECTION 3.    STOCKHOLDER RIGHTS


3.1    Stock Register and Certificates. The Shares will be recorded in the stock
register of the Company in the name of Executive. If applicable, a stock
certificate or certificates representing the Shares will be registered in the
name of Executive, but such certificates shall remain in the custody of the
Company. Executive shall deposit with the Company a Stock Assignment Separate
from Certificate in the form attached below as Attachment 1, endorsed in blank,
so as to permit retransfer to the Company of all or a portion of the Shares that
are forfeited or otherwise do not become vested in accordance with the Plan and
this Agreement.


3.2    Exercise of Stockholder Rights. Executive shall have the right to vote
the Shares (to the extent of the voting rights of said Shares, if any), to
receive and retain all regular cash dividends and such other distributions, as
the Board of Directors of the Company may, in its discretion, designate, pay or
distribute on such Shares, and to exercise all other rights, powers and
privileges of a holder of Common Stock with respect to such Shares, except as
set forth in this Agreement and the Plan.


3.3    Legends. Certificates, if any, representing the Shares will contain the
following or other legends in the Company’s discretion:


THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON AND OBLIGATIONS WITH RESPECT TO TRANSFER AND RIGHTS OF REPURCHASE AS SET
FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE ORIGINAL REGISTERED HOLDER, A
COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY.
SECTION 4.    RESPONSIBILITY FOR TAXES.


4.1    Section 83(b) Election. Executive may complete and file with the Internal
Revenue Service an election pursuant to Section 83(b) of the Internal Revenue
Code to be taxed currently on the fair market value of the Shares without regard
to the vesting restrictions set forth in this Agreement. Executive shall be
responsible for all taxes associated with the acceptance of the transfer of the
Shares, including any tax liability associated with the representation of fair
market value if the election is made pursuant to Code Section 83(b).


4.2    Withholding. In accordance with Section 11 of the Plan, Executive agrees
to remit to the Company an amount sufficient to satisfy federal, state and local
taxes (including the Executive’s FICA obligation) required to be withheld with
respect to the vesting of the Shares, or


-2-

--------------------------------------------------------------------------------







otherwise to satisfy such obligation as permitted under the Plan. The Company
has the right to deduct from any salary or other payments to be made to
Executive any federal, state or local taxes required by law to be so withheld.
 
SECTION 5.    MISCELLANEOUS.


5.1    Not an Employment Contract. This Agreement is not an employment contract
and nothing in this Agreement shall be deemed to create in any way whatsoever
any obligation on the part of Executive to remain in the service of the Company
in any capacity, or of the Company to continue Executive’s service in any
capacity.


5.2    Effect on Employee Benefits. Executive agrees that the Award will
constitute special incentive compensation that will not be taken into account as
“salary” or “compensation” or “bonus” in determining the amount of any payment
under any pension, retirement, profit sharing or other remuneration plan of the
Company unless so provided in such plan.


5.3    Further Assurances. The parties agree to execute such further instruments
and to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.


5.4    Entire Agreement. This Agreement, including any exhibits, is the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior oral and written understandings of the parties.


5.5    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware as applied to contracts
between Delaware residents to be wholly performed within the State of Delaware.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
EXECUTIVE
 
HESKA CORPORATION
 
 
 
a Delaware corporation
 
 
 
 
 
 
 
By:
 
 
 
 
Title:
 
Address
 
 
 
 
 
 
 
 
 
 
 
 
 
 





-3-

--------------------------------------------------------------------------------












Attachment 1




--------------------------------------------------------------------------------









ASSIGNMENT SEPARATE FROM CERTIFICATE




FOR VALUE RECEIVED, I, _____________________, hereby sell, assign and transfer
unto                         ( ) shares of the Common Stock of Heska
Corporation, standing in my name on the books of said corporation represented by
Certificate No. herewith and do hereby irrevocably constitute and appoint     
                 to transfer said stock on the books of the within-named
corporation with full power of substitution in the premises.


Dated: , 20 .
 
Signature:
 





This Assignment Separate from Certificate was executed in conjunction with the
terms of a Restricted Stock Grant Agreement between the above assignor and Heska
Corporation, dated __________ __, 20__.






Instruction:
Please do not fill in any blanks other than the signature line.













